DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  11/06/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-15 are pending in the application. This is the first action on the merits

Examiner’s Comments
Intended Use- MPEP 2103 I C
	Claim 1 recites, “A computer-implemented method for developing and deploying analytic and machine learning models for decision-making in a process…an analytic model for making one or more decisions…a provenance of the analytic decision model for execution by a decision computing system…”
	Claim 7 recites, “wherein .. to document formal approvals and timestamps of the approvers in the block chain associated with the data source, variable, execution code, and model for use in model governance, validation, and regulatory processes.”
	Claim 8 recites, “…at least one programmable processor to perform operations…defining an analytic model for making one or more decisions…tracking a provenance of the analytic decision model for execution by a decision computing system”
to document formal approvals and timestamps of the approvers in the block chain associated with the data source, variable, execution code, and model for use in model governance, validation, and regulatory processes…”
	Claim 15 recites, “…the at least one programmable processor to perform operations…defining an analytic model for making one or more decisions…the analytic decision model for execution by a decision computing system.”
“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C



Not Positively Recited



Claims 1 , 8  and 15 recite, “…the analytic model being defined by input data…the expert knowledge defined in at least one analytic tracking document (ATD)… machine learning models defined in at least one analytic tracking document (ATD)… machine learning model assets and associated approval chains…one or more blocks being cryptographically hashed…”
	Claims 6 and 13 recite, “…the blockchain is associated with one or more required approvers.”
	Claim 7 and 14 recite, “…deployment blockchain can be queried.”


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



2.	In the instant case, claim 1 is directed to a “A computer-implemented method for developing and deploying analytic and machine learning models for decision-making”. 
3.	Claim 1 is directed to the abstract idea of “tracking decision making models for decision making” which is grouped under “organizing human activity… legal  interactions and managing interactions” in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 
Claim 1 and 15 recites, 
“ defining, … an analytic model for making one or more decisions, …tracking… an approval chain by developers, managers, validators, model governance, and regulators …defined in at least one analytic tracking document (ATD); and storing…data …, the storing comprising storing the at least one ATD … recording and tracking a provenance of the analytic decision model …” 

Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).
4.	This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as “one programmable processor”, “a machine readable medium” “block chain” represent the use of a computer as a tool to perform an abstract idea and/or does no more than generally link the abstract idea to a technical  field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to automate the acts of tracking decision models used of decisions by defining, tracking, storing and recording the decision model  
5.	When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself. Viewed as a whole, the combination of elements recited in the claims merely describe the concept of tracking decision models used of decisions using computer technology (e.g. computer processor and machine readable storage). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). 
6.	Hence, claims 1 and 15 is not patent eligible.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is  rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 15 recites, “a system” and “tracking an approval chain by developers, managers, validators, model governance, and regulators associated with the analytic and machine learning models” the developers, managers, validators, model governance and regulators seem to be human being that are claimed as part of the system and associated with the analytic and machine learning models 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Lack of Algorithm
MPEP 2161.01 I

Claims 1, 8 and 15 recite, “the analytic model being defined by input data, one or more of a statistical and a machine-learning algorithm, and expert knowledge in the development of the analytic model, the input data, the one or more of the statistical and the machine-learning algorithm, and the expert knowledge defined in at least one analytic tracking document (ATD)”
According to the Specification,
“[0011]    In some variations one or more of the following features can optionally be included in any feasible combination. The defining an analytical model may include requirements, sprints,  data, models, variables and execution codes of the analytic model. Each of the one or more blocks of the blockchain may include a timestamp and transaction data related to at least a portion of the at least one ATD. The methods and operations included herein may include storing the one or more blocks of the blockchain and associated code assets in a version control code database. A block may represent the at least one ATD represents a state in a lifecycle of an analytic module comprising one or more of requirements, sprints, models, variables and execution codes. Each requirement, data source, variable, execution code, and model associated with the ATD in the blockchain may be associated with one or more required approvers. The model development and deployment blockchain can be queried to document formal approvals and timestamps of the approvers in the block chain associated with the data source, variable, execution code, and model for use in model governance, validation, and regulatory processes.”

The Applicant’s Specification does not provide an algorithm for “the analytic model being defined”  wherein the written description fails to sufficiently describe how the function is being performed or the result is being achieved [see MPEP 2161.01 I)



Claims 1, 8 and 15 also recite, “…each of the one or more blocks being  cryptographically hashed to a previous block in the block chain…”
	According to the Specification, 
“[0028]    One form of distributed ledger design is a blockchain system, which employs a chain of blocks to provide security of the information. Blocks are a continuously growing list of records, which are linked using cryptography or similar methods. Each block typically contains a cryptographic hash of the previous block to provide security, along with a timestamp and the transaction data. This linkage ensures that each transaction is recorded in manner that creates an audit trail. Once recorded, the data in any given block cannot be altered without invalidating the cryptographic hash of all the subsequent blocks. This makes a blockchain resistant to tampering of the recorded transaction data, as all copies would need to be manipulated. FIG. 2 is a schematic 200 of a section of a blockchain showing each transaction being recorded as part of a block and 
chained together using a sequence of blocks. This provides an effective mechanism for monitoring all transactions.”

The Applicant’s Specification does not provide an algorithm for “cryptographically hashed”  wherein the written description fails to sufficiently describe how the function is being performed or the result is being achieved [see MPEP 2161.01 I)
“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Hybrid Claims
IPXL v. Amazon.com

Claims 8-15 are indefinite because they are hybrid claims. [see MPEP 2173.05(p). In particular, the claims are directed to neither a process nor a machine but rather  embrace or overlap two different statutory  classes of the invention. 
defining an analytic model for making one or more decisions, the analytic model being defined by input data… the expert knowledge defined…tracking an approval chain…storing…storing ..in one or more blocks…the one or more blocks being cryptographically hashed…recording…” In light of the conflicting evidence, a person of ordinary skill in the art could reasonably interpret claims 8-15 to be either drawn to a process or product.
	Claims 9-14 are also rejected as being dependent on claim 8.
	
IPXL Holdings v. Amazon.com Inc., 430 F.3d 1377,77 USPQ2d 1140 (Fed. Cir. 2005)“The court in IPXL said that the claims were indefinite under 112(b) because it is unclear whether infringement of claim 25 occurs ‘when one creates a system that allows the user to change the predicted transaction information or accept the displayed transaction, or whether infringement occurs when the user actually uses the input means to change transaction information or uses input means to accept a displayed transaction. Because claim 25 recites both a system and method for using the system, it does not apprise a person of ordinary skill in the art of its scope, and is invalid under section 112, paragraph2”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s)  1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chan et al (10,282,711).
Claims 1, 8 and 15 recite, A system comprising: at least one programmable processor [see (102), (104), (106) (142)FIG. 1 Chan, 3:48-65; 4:53-67]; and a machine-readable medium storing instructions [see Chan 2:12-16] that, when executed by the at least one processor, cause the at least one programmable processor to perform operations comprising: defining an analytic model for making one or more decisions, the analytic model being defined by input data, one or more of a statistical and a machine-learning algorithm, and expert knowledge in the development of the 
However, wherein the claims recite, “…the at least one programmable processor to perform operations…defining an analytic model for making one or more decisions…the analytic decision model for execution by a decision computing system.” Does not have patentable weight because it is intended use [“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]] 
Hence Chan teaches processor [see (102), (104), (106) (142)FIG. 1 Chan, 3:48-65; 4:53-67] as well as a machine-readable medium storing instructions [see Chan 2:12-16] in accordance with the claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692